Per Curiam.
The construction of the will of Thomas C. Bradhurst was before this court on an appeal from judgment sustaining a demurrer to the complaint; and the decision of that appeal, we think, disposes of the question presented to us. Mr. Justice Daniels, in delivering the opinion of the court, after a review of the authorities, says: “But neither of these authorities, nor the principle which they maintain, will authorize the court to proceed any further than to discover and follow the testator’s intention. Here that has been plainly evinced in language which is free from ambiguity, and it was that the plaintiff should receive from the trustees the sum of $10,000 and no more; and that was the conclusion indicated when the ease was upon another occasion before this court, the decision of which is contained in 10 H. Y. Supp. 452.” As the intention of the testator is plainly evinced in language which is free from ambiguity, the court below would not have been justified in receiving any evidence to show that his intention was different from that plainly expressed in the instrument itself. There was therefore no error in refusing to receive the testimony offered by the plaintiff, and the court below was clearly right in the determination at which it arrived. The judgment should be affirmed, with costs to the executor and to the guardian.
All concur.